Per Curiam.

In an action on a contract brought by a foreign corporation engaged in interstate commerce summary judgment will not be denied where the only issue raised is compliance with the licensing provisions of the General Corporation Law, and it is clear that the contract was not made in this State. Such corporation is not obligated to file a certificate of doing business with the Secretary of State (International Text Book Co. v. Tone, 220 N. Y. 313).
The order should be reversed, with $10 costs, and motion granted.
Concur — Hofstadter, J. P., Steuer and Tilzer, JJ.
Order reversed, etc.